Citation Nr: 1301382	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-47 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for hearing loss in right ear.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1972 to May 1973.

This appeal initially came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of service connection for hearing loss in right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In January 1974 the RO denied the Veteran's claim for service connection for hearing loss in his right ear for failure to report to a VA examination.  The Veteran did not initiate an appeal or indicate he was willing to report to an evaluation within the one year appeal period.

2.  Evidence obtained since the January 1974 denial is new and material.


CONCLUSION OF LAW

The January 1974 denial is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C. § 4005(c) (1970), 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973), 38 C.F.R. § 3.156 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to service connection for hearing loss in his right ear was previously denied in a January 1974 rating action.  The Veteran did not file a notice of disagreement with the determination, indicate a willingness to report for an examination, or file any additional evidence within a year.  The January 1974 denial therefore became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

In January 1974, the evidence of record included service treatment records, which included audiometric testing at the Veteran's entrance and separation from service.  The results of the testing from are summarized in the charts below, with pure tone threshold recorded in decibels.




Testing results from entrance exam in September 1972:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
15
LEFT
10
5
5
--
10

Testing results from separation physical in April 1973:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
25
LEFT
5
5
20
15
20

Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Neither of the two audiometric tests in service showed hearing loss for VA purposes in either ear.  Therefore, the competent evidence of record in January 1974 did not establish that the Veteran had a hearing disability for VA purposes.  

In November 2009, the Veteran sought to reopen his previously denied claim for service connection for right ear hearing loss.  In conjunction with his claim to reopen, the Veteran submitted a written statement from a friend who attested to the Veteran's current difficulty hearing in January 2010.

The Veteran was also provided with a VA examination in April 2010 which included audiometric testing.  The results of the testing are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
50
65
RIGHT
15
20
20
30
35

The examiner also administered the Maryland CNC speech recognition test and noted the Veteran had a score of 74 in his right ear and 90 in his left.

The Veteran's speech recognition score of 74 percent is his right ear is a qualifying result for disability due to hearing loss under the regulations.  38 C.F.R. § 3.385.  The evidence is new in that it has not been previously considered; and it is material in that it addresses a requirement of service connection, as well as the reason the Veteran's claim was previously denied, namely that he did not currently have hearing loss for VA purposes at that time.

As such, the Veteran has submitted new and material evidence and his claim for service connection for hearing loss in his right ear is reopened.


ORDER

New and material evidence has been received, and the Veteran's service connection claim for hearing loss in his right ear is reopened.


REMAND

In November 2010, the Veteran was underwent a VA examination to assess his hearing.  As noted, hearing loss in his right ear was confirmed.  However, the examiner found that the Veteran's current hearing loss was not caused by, or a result of, his military noise exposure because the Veteran's separation physical in April 1973 revealed no hearing loss disability for VA purposes.
The examiner is correct that the results of the Veteran's audiometric testing in April 1973 do not establish a disability due to hearing loss under 38 C.F.R. § 3.385.  However, the Court has held that even if the audiometric testing results at the Veteran's separation from service do not meet the regulatory requirements for establishing a disability at the time, he is not precluding from establish service connection for a current hearing disability.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).
Therefore, the Veteran is not barred from establishing service connection for his current hearing disability because the results of his audiometric testing at separation do not establish a disability under 38 C.F.R. § 3.385.  Id.  Furthermore, even though the April 1973 testing results do not establish hearing loss for VA purposes, they do show increased decibel loss at several frequencies from what was shown by the audiometric testing in September 1972.  Unfortunately, the nexus opinion of the VA examiner in November 2010 failed to address the Veteran's loss of hearing acuity while in service.  As such, clarification is needed.
Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the November 2010 VA nexus opinion, or if he is unavailable, to another examiner.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.  A complete rationale should be provided for any opinion expressed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current right ear hearing loss either began during, or was otherwise caused by, his military service.  In doing so, the examiner should specifically address the relevance, if any, of the fact that the service treatment records show that the Veteran experienced a loss in hearing acuity at several frequencies between the audiogram at enlistment in September 1972 and the audiogram at separation in April 1973, even though the Veteran did not exhibit hearing loss sufficient for VA disability purposes at his separation physical.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


